Citation Nr: 1222876	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1953 to October 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-referenced claim.  

The Veteran testified before a Veterans Law Judge during a Travel Board hearing held at the RO in September 2007.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who conducted the Veteran's September 2007 hearing is no longer employed by the Board.  In May 2012, the Board offered to the Veteran an opportunity to attend another hearing before a Veterans Law Judge.  The Veteran responded in June 2012 that he did not want an additional hearing.

In June 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a March 2012 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 20111); 38 C.F.R. § 3.159(c) (2011).

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.

Here, the Board remanded these matters in June 2011 in order to obtain the following:  the Veteran's service personnel records; the records associated with any in-patient treatment at a military base hospital located at Camp LeJune from January 1955 through August 1955; the morning reports for the Veteran's assigned unit in January, February, July, and August of 1955; the Veteran's VA treatment records dated from 1956 to 1963 related to any treatment he received at the VA medical facility in West Haven, Connecticut; and the Veteran's VA treatment records dating from August 2009 to the present.  Additionally, the Board directed that the Veteran be scheduled for a VA examination in order to obtain a medical opinion that takes into account the medical opinions from the Veteran's private physicians and the Veteran's lay statements regarding a continuity of symptomatology.

As for the Veteran's service personnel records and his VA treatment records dated from August 2009, these records have been associated with the claims file.  Thus, the June 2011 Remand directives are satisfied as to these matters.  

In August 2011, the RO requested the Veteran's medical records from the West Haven VA medical center (VAMC).  In a September 2011 response, the West Haven VAMC notified the RO that there were no records on file for the Veteran and that his name was no found in their computer system.  There were no matches for the Veteran on file at this VAMC.  

Under the duty to assist, VA must make reasonable efforts to assist claimants in obtaining the evidence that is necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as a VA medical facility or military medical center, these regulations also instruct that VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  As the West Haven VAMC informed the RO that it was unable to locate any medical records for the Veteran, the Board finds that all efforts to obtain said records have been exhausted and any additional attempts to obtain the records would be futile.

Under 38 C.F.R. § 3.159(e), when VA becomes certain that Federal records do not exist or that further efforts to obtain them would be futile, then VA must provide the Veteran with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  If such notice is oral, VA must make record of the notice.  Id.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  Id.  

The Veteran was notified in the March 2012 SSOC that his records from the West Haven VAMC were not obtained.  While he was not given an opportunity to submit this evidence himself prior to the readjudication of his claim in the March 2012 SSOC, there is no prejudice in this instance.  The claims file reflects that in May 2012 the Veteran submitted a signed request to expedite the processing of his claim and a waiver of the AOJ's consideration of additional evidence.  By signing the waiver, the Veteran acknowledged that he reviewed the March 2012 SSOC, to include the notice of his unavailable hospital records, and that he did not have any additional evidence to submit regarding his claim.  He also requested that there be no delay in certifying his appeal to the Board.  In essence, the Veteran denied having any additional evidence, to include the West Haven medical records, and requested that his claim be expeditiously forwarded to the Board.  Thus, there is no need for any additional notice of the unavailability of the medical records from the West Haven AMC under 38 C.F.R. § 3.159(e).

Next, the claims file reflects that in August 2011 the RO requested and obtained the Veteran's service personnel records and service medical records directly from the U.S. Marine Corps.  However, the RO did not make any specific requests to obtain the duty rosters/morning reports from the Veteran's assigned unit in 1955.  As explained in the June 2011 Remand, these records may verify the occurrence of the Veteran's claimed in-service low back injury, and if so, would establish an element necessary to substantiate his claim.  However, as no attempts have been made to obtain these records, the RO must contact the appropriate government records depository to request the morning reports in order to ensure compliance with the Board's previous remand.  See Stegall, 11 Vet. App. at 271.

Finally, as for the VA examination, the Veteran was afforded a VA examination in November 2011.  However, the examination is deficient for several reasons.

In the remand directive, the VA examiner was directed to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any currently diagnosed low back disability is etiologically related to an event, injury, or disease in service, to include the Veteran's reported in-service back injury.  The examiner was directed to specifically address the Veteran's lay statements regarding his claimed in-service injury, his symptomatology, and his post-service medical treatment.  Additionally, the examiner was asked to specifically address the December 2005 and May 2009 private medical opinions of record.

The November 2011 examination report includes a physical examination and diagnostic testing results and includes a diagnosis of degenerative joint disease (DJD) of the lumbar spine.  In the report, the examiner opined that the Veteran's lumbar spine DJD was less likely as not caused by or the result of an in-service low back injury.  The rationale for this opinion was that the Veteran was treated for a low back injury in service, but that there was no evidence of a chronicity of this disorder documented in his service treatment records and post-service medical records.  However, the examiner did not address the Veteran's lay statements regarding continuing symptomatology and medical treatment following his separation from the military.  Moreover, the examiner provided no discussion or acknowledgement of the December 2005 and May 2009 private opinions.

The Court has held that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his low back symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorder.  The VA examiner's failure to consider the Veteran's lay statements regarding a chronicity of his symptoms in this case makes the examiner's opinion inadequate.

Additionally, the Board finds the VA opinion to be flawed, as it does not take into account or discuss the favorable private opinions of record; thus, the September 2006 VA opinion does not constitute a detailed and comprehensive analysis of all of the medical evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Given these deficiencies, the Board finds that the RO must obtain an addendum opinion from the VA examiner who performed the November 2011 examination so that these matters may be properly addressed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO shall, in order to determine if the Veteran had reported for sick call while in service with any spine complaints, take all appropriate steps to search the applicable duty rosters/morning reports or other appropriate records from the Veteran's unit of assignment, during the following periods:  January 1955, February 1955, July 1955, and August 1955.  All appropriate sources shall be contacted, in accordance with the appropriate provisions of the VBA Adjudication Manual, M21-MR1.  Any relevant records obtained shall be associated with the claims file.  If there are no relevant records for these time periods, documentation used in making that determination shall be set forth in the claims file.  The Veteran must be notified of the unavailability of these records, in accordance with 38 C.F.R. § 3.159.

2.  After all of the above development has been completed, the RO shall return the claims file to the examiner who performed the November 2011 Spine examination, or a suitable replacement, for an addendum opinion regarding whether it is at least as likely as not (at least a 50 percent probability or better) that the Veteran's currently diagnosed lumbar spine DJD is etiologically related to his military service, to include the reported in-service back injury.

In providing the requested opinion, the examiner must discuss the Veteran's lay statements regarding his in-service injury, his statements regarding a continuity of symptomatology, and his reports of post-service treatment, specifically his hospitalization in 1962.  

Additionally, the examiner must specifically address the December 2005 and May 2009 private medical opinions of record.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, the RO shall adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative shall be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



